t c summary opinion united_states tax_court christopher b anderson and sandra r anderson petitioners v commissioner of internal revenue respondent docket no 31583-15s filed date christopher b anderson and sandra r anderson pro sese nathan c johnston and linette b angelastro for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued a notice_of_deficiency to petitioners determining a federal_income_tax deficiency of dollar_figure for the taxable_year year in issue petitioners husband and wife filed a timely petition for redetermination with the court at the time the petition was filed petitioners resided in california there is no dispute that during the year in issue petitioners paid moving_expenses of dollar_figure as that term is defined in sec_217 the parties also agree that mr anderson’s new principal_place_of_work in california was at least miles farther from his former residence in pennsylvania than his former principal_place_of_work in pennsylvania was from his former residence see sec_217 the sole issue for decision is whether mr anderson was a full-time_employee at his new place of employment for at least weeks during the one- year period beginning with his arrival in the general location of his new principal_place_of_work see sec_217 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference mr anderson earned a bachelor’s degree from the university of southern california in and he was certified as a public accountant in in the years before petitioners resided in pennsylvania in date mr anderson was laid off by his employer and petitioners quickly decided to move to california where mr anderson had a network of professional contacts that he could call upon to assist him in his search for a new position the parties agree that mr anderson arrived in the general location of his new principal_place_of_work in california on date on date mr anderson signed an employment agreement with david m lewis co llc dlc paragraph of the employment agreement states in relevant part this agreement shall commence on date and shall continue for one full calendar_year during the term of this agreement employee shall provide their full time services to the company paragraph of the employment agreement a nonsolicitation clause states that during the term of the agreement and for one year after its termination expiration or cancellation mr anderson would not provide or offer to provide services to dlc’s clients other than through dlc if dlc had assigned or introduced mr anderson to that client within the preceding months paragraph of the employment agreement states in relevant part that the agreement contains the entire agreement between the parties as to its subject matter and it supersedes all prior agreements and that modifications other than modifications to employee_benefits or changes required by applicable laws or regulations must be set forth in a document signed by the parties a few days after mr anderson executed the employment agreement dlc personnel contacted him and requested his assistance in preparing marketing materials for dissemination to the firm’s clients highlighting his background and experience mr anderson responded to these requests over the next several days he also participated in employment-related training programs because mr anderson was not eligible for paid vacation time during his first year of employment with dlc the andersons took a 10-day family vacation in date mr anderson began providing consulting services to dlc’s clients on monday date and he received his first paycheck on date 2respondent reserved an objection in the stipulation of facts to the admission of an exhibit which includes email exchanges between dlc personnel and mr anderson from june to relying on the parol evidence rule respondent asserts that the best evidence of mr anderson’s employment relationship with dlc is the employment agreement he executed on date as discussed below we have considered the entire record including the disputed exhibit and conclude that mr anderson was not a full-time_employee for the requisite time under sec_217 under the circumstances the admission of parol evidence is of no consequence and we consider respondent’s objection moot compensating him for hours of work performed during the two-week period ending date the parties agree that mr anderson was not a full-time_employee in the general location of his new principal_place_of_work in california from march through date but that he was a full-time_employee in that general location from date through date discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 although petitioners have not asserted that sec_7491 applies we find that the facts that are relevant to the disposition of this case are not in dispute consequently the placement of the burden_of_proof is immaterial sec_217 allows as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines the term moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel sec_217 imposes conditions that taxpayers must satisfy to be eligible to claim a deduction for moving_expenses the condition at issue in this case requires that during the 12-month_period immediately following a taxpayer’s arrival in the general location of his new principal_place_of_work the taxpayer be employed full time in that general location for at least weeks sec_217 given that mr anderson arrived in california on date he had to have worked as a full-time_employee at least weeks over the 12-month_period that immediately followed petitioners maintain that mr anderson satisfied the 39-week test because he became a full-time_employee when he signed the dlc employment contract on sec_217 provides for a waiver of the full-time_employee requirement of sec_217 if the taxpayer is unable to satisfy it because of death disability or involuntary separation from the employer--circumstances that are not implicated in this case date and that he remained in that status through date in support of this proposition petitioners assert that after date mr anderson was no longer able to seek alternative employment opportunities and dlc personnel treated him as a full-time_employee when they requested that he assist in the preparation of dlc marketing materials and engage in training activities respondent contends that mr anderson did not meet the 39-week test because he did not become a dlc employee full time or otherwise until date--the employment_commencement date specified in his employment agreement we agree with respondent mr anderson’s employment agreement with dlc states in pertinent part this agreement shall commence on date and shall continue for one full calendar_year and it contains the entire agreement between the parties as to its subject matter mr anderson acknowledges that he first provided consulting services to dlc’s clients on date and that he was first added to dlc’s payroll and became eligible for employee_benefits on that date in the light of the employment agreement and mr anderson’s payroll records we conclude that he first became a full-time_employee of dlc on date 4the period date through date comprise sec_39 weeks there is no support in the record for petitioners’ assertion that mr anderson should be considered a full-time_employee of dlc as of date on the ground that he was barred from seeking employment with another employer after that date the employment agreement contains no provision barring mr anderson from seeking other employment opportunities before date in this regard the nonsolicitation clause in the employment agreement which barred mr anderson from attempting to perform services for dlc’s clients other than through dlc was not effective until date we likewise are not persuaded by petitioners’ argument that mr anderson should be considered a full-time_employee because dlc personnel requested his assistance in preparing marketing materials and he engaged in training activities employment generally is considered to commence when the employer is under an obligation to pay the employee see eg 148_f2d_768 5th cir petitioners have not suggested and the emails that mr anderson exchanged with dlc personnel do not show that dlc was obliged to pay him for assisting in the preparation of the marketing materials or that he expected to be paid for those services or for engaging in training activities 5black’s law dictionary defines the term employment as w ork for which one has been hired and is being paid_by an employer black’s law dictionary 10th ed as we see it the dlc-related activities that mr anderson engaged in before date amounted to routine preliminary administrative tasks that are required before one enters into service at a new place of employment considering all the facts and circumstances we conclude that mr anderson began full-time employment with dlc on date we therefore sustain respondent’s determination disallowing the deduction in dispute to reflect the foregoing decision will be entered for respondent
